Citation Nr: 0900084	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  07-23 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to November 15, 2005 
for the grant of service connection for lung problems, to 
include chronic bronchitis and chronic obstructive pulmonary 
disease (COPD) with spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1972 to June 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which awarded service connection for 
lung problems, to include chronic bronchitis and COPD with 
spontaneous pneumothorax, effective from November 15, 2005.  

The Board notes that the veteran filed a claim for 
entitlement to special monthly pension based on need for aid 
and attendance.  This claim was denied in an August 2006 
rating decision and the veteran filed a timely notice of 
disagreement (NOD) in August 2007.  Prior to the issuance of 
a statement of the case (SOC), the veteran indicated that he 
wished to drop this issue.  See February 2007 VA Form 21-
4138.  As such, this issue is not before the Board for 
appellate review.

The veteran presented testimony at a video-conference hearing 
before the undersigned Veterans Law Judge in June 2008.  A 
transcript of the hearing is of record.  Following his 
hearing, the veteran submitted additional evidence directly 
to the Board, which was accompanied by a waiver of RO 
consideration and, therefore can be considered in this 
decision.  See 38 C.F.R. § 20.1304 (2008).

At the time of the June 2008 hearing, it appears that the 
veteran's representative wished to raise the issue of clear 
and unmistakable error (CUE) in the May 1990 rating decision 
that granted nonservice-connected pension rather than 
entitlement to service connection for chronic COPD with 
secondary spontaneous pneumothorax.  The Board notes that 
earlier effective date claims and a claim of CUE are 
different, mutually exclusive routes to the goal of 
determining an effective date.  Flash v. Brown, 8 Vet. App. 
332 (1995).  As such, the issue of entitlement to an earlier 
effective date for lung problems, to include chronic 
bronchitis and chronic COPD with spontaneous pneumothorax, is 
not inextricably intertwined with the veteran's CUE claim and 
can be adjudicated without its resolution.  See Harris v. 
Derwinski, 



1 Vet. App. 180 (1991).  The claim of CUE is therefore 
REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's claim of service connection for a lung 
condition was denied by the RO in a March 1980 rating 
decision.  The Board declined to reopen the claim in an 
October 1991 decision.  

2.  A September 1996 rating decision declined to reopen the 
claim on the basis that the veteran failed to submit new and 
material evidence.  

3.  The veteran's application to reopen his claim of 
entitlement to service connection for a lung condition was 
received by VA on November 15, 2005.

4.  In a rating decision dated October 2006, the RO granted 
service connection for lung problems, to include chronic 
bronchitis and COPD with spontaneous pneumothorax, effective 
November 15, 2005, the date on which the application to 
reopen the claim for service connection was received.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 15, 
2005, for the grant of service connection for lung problems, 
to include chronic bronchitis and COPD with spontaneous 
pneumothorax, have not been met.  38 U.S.C.A. §§ 5108, 5110, 
7104 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed an original claim seeking entitlement to 
service connection for an unknown stomach condition and "any 
and all disabilities of record," which was received by the 
RO in September 1974.  See VA Form 21-526.  In an October 
1974 letter, the RO returned the veteran's application for 
completion and advised him that he needed to be specific as 
to what disabilities he was claiming.  The RO also informed 
the veteran that further action on his claim awaited receipt 
of a response.  The veteran did not submit a response.  

The veteran filed a claim for entitlement to service 
connection for a lung condition that was received by the RO 
in October 1979.  See VA Form 21-4138.  The claim was denied 
in a March 1980 rating decision.  The veteran was informed of 
this decision by letter dated March 24, 1980 but he did not 
appeal and this decision became final.  38 U.S.C.A. § 4005(c) 
(1976); 38 C.F.R. § 19.118 (1979).  

The veteran filed a claim to reopen that was received by the 
RO in July 1989.  The previous denial was confirmed in an 
August 1989 rating decision and the veteran filed an 
administrative appeal.  In October 1991, the Board declined 
to reopen the veteran's claim and this decision became final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 19.104 (1991).  
The Board notes that during the course of the veteran's 
administrative appeal, entitlement to nonservice-connected 
pension for COPD with spontaneous pneumothorax was granted in 
a May 1990 rating decision.  

The veteran filed a subsequent claim to reopen in February 
1996.  The RO declined to reopen in a September 1996 rating 
decision on the basis that the veteran had failed to submit 
new and material evidence sufficient to reopen.  The veteran 
was informed of this decision by letter dated September 7, 
1996, but he did not appeal and this decision became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.302 (1996).  

The veteran filed a claim to reopen that was received by the 
RO on November 15, 2005.  The RO initially declined to reopen 
the veteran's claim and continued the previous denials.  See 
February 2006 rating decision.  Following an administrative 
appeal, the RO granted service connection for lung problems, 
to include chronic bronchitis and COPD with spontaneous 
pneumothorax, with a 100 percent evaluation effective 
November 15, 2005, the date on which the veteran's claim to 
reopen had been received.  See October 2006 rating decision.  

The veteran contends that he is entitled to an effective date 
prior to November 15, 2005 for the grant of service 
connection for lung problems, to include chronic bronchitis 
and COPD with spontaneous pneumothorax.  He asserts that due 
to the consistency of his service-connected disease from the 
end of service to the present, and the fact that he was 
hospitalized in December 1974 for problems with his lungs, 
the effective date should be in 1974.  The veteran also 
contends that an effective date back to 1990 should apply, 
since this was when he was granted nonservice-connected 
pension instead of entitlement to service connection.  See 
November 2006 VA Form 21-4138; July 2007 VA Form 9; June 2008 
hearing transcript.  

The Board acknowledges the arguments set forth by the 
veteran.  Under the law, however, the effective date for a 
grant of service connection on the basis of the receipt of 
new and material evidence following a final prior 
disallowance is the date of receipt of the application to 
reopen, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii) (2008).  As 
such, the RO assigned the earliest possible effective date 
for its grant of the reopened claim, which as noted above was 
received by VA on November 15, 2005.  See Leonard v. 
Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 
349 F.3d 1326 (Fed. Cir. 2003).  

It has been determined that the veteran's lung problems, to 
include chronic bronchitis and COPD with spontaneous 
pneumothorax, had their onset in service.  As such, service 
connection was established.  It does not follow, however, 
that just because service connection is warranted, the 
effective date of a grant of service connection should be the 
day following service, the date the veteran filed his 
original claim, or the date on which entitlement to 
nonservice-connected pension was established, since doing so 
would render meaningless many of the provisions of 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that pursuant to 38 C.F.R. 
§ 3.400(q)(1)(ii), which it declared was a valid gap-filling 
regulation, there was no conflict between 38 U.S.C.A. §§ 5108 
and 5110, and thus the earliest possible effective date of 
service connection for a reopened claim was the date the 
reopened claim was received.  Id. at 1332.  Thus, under the 
law, there is no basis to assign an earlier effective date 
for service connection for lung problems, to include chronic 
bronchitis and COPD with spontaneous pneumothorax.  

There is no indication that the veteran submitted a claim to 
reopen between the date of the final decision denying his 
claim in September 1996 and the date of receipt of his claim 
on November 15, 2005.  See 38 C.F.R. §§ 3.151, 3.155 (2008).  
No correspondence was received from the veteran during this 
time period that indicated an intent to apply for service 
connection for lung problems, and the veteran does not 
contend otherwise.  Accordingly, the claim for entitlement to 
an effective date prior to November 15, 2005, for service 
connection for lung problems, to include chronic bronchitis 
and COPD with spontaneous pneumothorax, is denied.

As the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159.  Regardless, the issue on appeal is a "downstream" 
element of the RO's award of service connection in the 
currently appealed rating decision issued in October 2006.  
For such downstream issues, notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159 is not required in cases where 
such notice was afforded for the originating issue of service 
connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Here, in 
a November 2005 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
Additional letters addressing disability ratings and 
effective dates were sent to him on October 30, 2006, and 
December 8, 2006, and the claim was readjudicated in February 
2007.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).   VA also complied with the VCAA's duty to assist by 
aiding the veteran in obtaining evidence and affording him 
the opportunity to give testimony before the Board.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.


ORDER

Entitlement to an effective date prior to November 15, 2005, 
for service connection for lung problems, to include chronic 
bronchitis and COPD with spontaneous pneumothorax, is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


